Citation Nr: 1114034	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury, claimed as a concussion.

2.  Entitlement to service connection for left shoulder scars.

3.  Entitlement to service connection for a back injury.

4.  Entitlement to service connection for residuals of a right hand finger fracture.

5.  Entitlement to service connection for a right toe injury

6.  Entitlement to service connection for a left knee injury.

7.  Entitlement to service connection for a right knee injury.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In December 2008, the Board remanded these matters to the RO to make further attempts to obtain the Veteran's service treatment records.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the November 2010 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to service connection for residuals of traumatic brain injury, claimed as a concussion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left shoulder scar at any time during the pendency of his appeal.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with any back disorder at any time during the pendency of his appeal.

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with any residuals of fractures to the fingers of the right hand at any time during the pendency of his appeal.

4.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a right toe disorder at any time during the pendency of his appeal.

5.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left knee disorder at any time during the pendency of his appeal.

6.  The evidence is in equipoise on whether the Veteran was diagnosed with arthritis of the right knee to a compensable degree within one year of discharge from military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left shoulder scars have not been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for residuals of a back injury have not been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for entitlement to service connection for residuals of a right hand finger fracture have not been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for entitlement to service connection for residuals of a right toe injury have not been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for entitlement to service connection for residuals of a left knee injury have not been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Arthritis of the right knee is presumed to have occurred during active military service. 38 C.F.R. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect the Veteran's service connection claim for a right knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

After careful review of the claims folder, the Board finds that letters dated in June 2004 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the June 2004 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for left shoulder scar, a back disorder, fractured finger of the right hand, right toe disorder and a bilateral knee disorder.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

The Veteran was also informed of how VA determines the disability rating and effective date if his claims are granted; however, this portion of the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in March 2006.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in November 2010 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claims, as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service personnel records, VA treatment records and a transcript of the August 2008 Board hearing.

The Board observes that the Veteran's service treatment records are unavailable.  In October 2004, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  In January 2005, the RO also contacted the U.S. Marine Corps Mobilization Command in Kansas City, Missouri to obtain the Veteran's service treatment records.  The U.S. Marine Corps Mobilization Command NPRC responded in February 2005 noting that the records held at the Command indicate that the Veteran's health records were sent to VA's service medical records center in St. Louis, Missouri and that they forwarded the request to the DVA in St. Louis, Missouri.  In April 2005, the RO requested the Veteran's service treatment records through the National Personnel Records Center's Personnel Information Exchange System (PIES).  The RO received a response in April 2005 noting that there were no records for the Veteran.  In February 2009, the RO sent a letter the U.S. Marines Corps Personnel Management Support Branch in Quantico, VA requesting a copy of all of the Veteran's service treatment record and hospitalization records or information about the location of these records.  The RO received a CD that contained the Veteran's service personnel records in March 2009 and the RO associated these records with the claims file.  In August 2010, the RO sent an email request to the RMC to obtain the Veteran's service treatment records. The RMC responded that no further records were found or located at the RMC.   

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  As noted above, the RO attempted to obtain the Veteran's service treatment records and inpatient treatment records on numerous occasions.  The RO made a formal finding on the unavailability of the Veteran's service treatment records in November 2010 documenting the attempts to obtain the Veteran's records.  In addition, the RO sent a letter to the Veteran in September 2010 notifying him that they were unable to obtain copies of his service treatment records.  Thus, the Board finds that the RO made reasonable and continued efforts to obtain the Veteran's service treatment records, further attempts would be futile and the Veteran was notified of the unavailability of the records.  

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claims for left shoulder scars, back injury, right hand finger fracture, left knee injury and right toe injury.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, there is no evidence of record to include lay evidence that the Veteran has a current diagnosis of the claimed disorders or any symptoms of the claimed disorders.  Thus, the Veteran has not presented sufficient evidence to trigger VA's duty to provide an examination.

In addition, this claim was previously remanded in December 2008 to make further attempts to obtain the Veteran's service treatment records.  As discussed above, the RO attempted to obtain the Veteran's service treatment records and hospitalization records from two separate sources with negative results.  The RO also informed the Veteran that his service treatment records were unavailable. Accordingly, the Board finds that there has been substantial compliance with the December 2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection 

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Left Shoulder Scars, Back Injury, Right Hand Finger Fracture and Left Knee Injury and Right Toe Injury

As noted above, in order for the Veteran to be entitled to service connection for left shoulder scars, residuals of a back injury, residuals of a right hand finger fracture, residual of a left knee injury and residuals of a right toe injury, the medical evidence must show a diagnosis of those disabilities.  After a careful review of the medical record, the Board observes that the Veteran does not have a current diagnosis of any of those claimed disorders.  In fact, with respect to the Veteran's left knee claim, VA treatment records dated in June 2004 and March 2008 show that the Veteran's left knee was normal.
 
In addition, the Veteran has not asserted that he has a current diagnosis or current symptoms of any disorders to include a back disorder, finger disorder of the right hand, a left knee disorder or a right toe disorder.  Furthermore, there is no medical evidence or lay evidence of any residual scars of the left shoulder. 

Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Without evidence of a current disability, the Board must find that the Veteran's claims of entitlement to service connection for left shoulder scars, residuals of a back injury, residuals of a right hand finger fracture, residual of a left knee injury and residuals of a right toe injury are not warranted.  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claims for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Right Knee Injury

With respect to the Veteran's service connection claim for residuals of a right knee injury, the Board observes that the Veteran has a current diagnosis of arthritis of the right patella and right knee internal derangement.  The Veteran was diagnosed with arthritis of the patella in June 2004, which is within one year of the Veteran's separation of military service in September 2003.  Service connection may be presumed for arthritis as a chronic disease if it is manifested to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The June 2004 VA treatment record shows that the Veteran sought treatment for right knee pain.  The physician noted that the Veteran was ambulatory with a limp.  The physician did not provide specific range of motion for the right knee, but he observed that the motion of the right knee was limited due to pain.  There was no evidence of swelling; however, there was mild crepitus and atrophy of the quadriceps.  The right knee was tender to palpation.  Unfortunately, the Veteran was not provided with an x-ray of his right knee.  Therefore, it appears that the diagnosis of arthritis of the patella was not established by x-ray evidence.  Nonetheless, there is evidence of a diagnosis of arthritis of the patella with objective evidence of limited range of motion due to pain.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was diagnosed with arthritis of the right patella with evidence that it manifested to a compensable degree within one year after separation from service. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise on whether the Veteran's arthritis of the right knee manifested to compensable degree within one year after discharged from service.  Thus, the Veteran meets the requirements for presumption of service connection for arthritis of the right knee.   

					
ORDER

1.  Entitlement to service connection for left shoulder scars is denied.

2.  Entitlement to service connection for a back injury is denied.

3.  Entitlement to service connection for residuals of a right hand finger fracture is denied.

4.  Entitlement to service connection for a right toe injury is denied.

5.  Entitlement to service connection for a left knee injury is denied.

6.  Entitlement to service connection for a right knee injury is granted.


REMAND

Unfortunately, after a review of the record the Board finds that another remand is necessary prior to adjudicating the remaining issue on appeal.

The Board observes that the Veteran contends that he has residual disorders due to several head injuries in service to include a blast while serving in Iraq.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An April 2008 VA treatment record reveals that the Veteran reported mild cognitive changes which could possibly be related to the Veteran's history of concussions or his current emotional distress.  As the Veteran's service treatment records are missing, there is no medical evidence of a concussion or head injury during military service.  Nonetheless, the Veteran's DD Form 214 shows that he is in receipt of the Combat Action Ribbon (CAR) indicating that he engaged in combat.  The Veteran reported that he injured his head and he became disoriented due to a blast that occurred while he was stationed in Iraq.  The Veteran's report of a head injury while serving in Iraq would be consistent with the nature and circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Thus, the Board has determined that a VA examination and opinion is necessary to determine if any cognitive disorders are related to head trauma during military service.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist to determine the identity and etiology of any cognitive disorder or any other traumatic brain injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report should include a discussion of any current manifestations of a cognitive disorder or any diagnosed traumatic brain disorders due to injury.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any cognitive disorders or other brain disorders due to injury found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the reported history of a head injury due to a blast in 2003.  The examiner should provide a complete rationale for all conclusions reached.  

2. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to service connection for residuals of traumatic brain injury, claimed as a concussion, should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


